Citation Nr: 0636570	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had honorable service from February 16, 1973 to 
June 6, 1984.  (Her subsequent military service from June 7, 
1984 to January 25, 1989 is characterized as other than 
honorable due to personal misconduct.) 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision and a 
February 2003 rating decision by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The September 2001 decision, inter alia, denied the 
veteran's claim of entitlement to service connection for a 
chronic low back disability.  The February 2003 decision 
determined that the veteran had submitted evidence that was 
new and material to her previously denied claim of 
entitlement to service connection for PTSD, reopened the 
claim for a de novo review, and denied it on the merits.


FINDINGS OF FACT

1.  A chronic low back disability did not have its onset 
during the veteran's period of honorable active duty, nor has 
it been shown to be related to such period of honorable 
active duty.

2.  In an unappealed September 2001 rating decision, the RO 
denied service connection for PTSD.    

3.  The additional evidence received subsequent to the 
September 2001 rating decision is not cumulative and 
redundant, bears directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled, raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for PTSD.

4.  The record includes a medical diagnosis of PTSD and 
medical evidence of a nexus between diagnosed PTSD and the 
claimed stressful events of sexual harassment, sexual 
assault, and physical and emotional abuse in service. 

5.  There is no credible evidence which supports the 
veteran's assertion of in-service incurrence of the stressful 
events of sexual harassment, sexual assault, and physical and 
emotional abuse.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred during the 
veteran's period of honorable military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD for a 
de novo review on the merits.  38 U.S.C.A. § 5108 (West Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).

3.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the veteran 
was notified of the provisions of the VCAA as it pertained to 
her claims in correspondence dated in April 2001, October 
2002, February 2003, and March 2006.  The April 2001 letter 
specifically addressed the type of evidence that can be 
submitted to support claims for PTSD related to military 
sexual trauma.

The veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service medical records and all relevant VA and private 
medical records, including records from the Social Security 
Administration (SSA) that pertain to her low back disability 
and psychiatric disorder for the period from 1989 to 2005 
have been obtained and associated with the evidence.  Records 
of private treatment have been obtained, to the extent 
available.  The Board notes that VA made an attempt to obtain 
records from the veteran's Seventh Day Adventists Church in 
which she alleges to have received counseling and assistance 
for her alleged in-service assault.  However, the Seventh Day 
Adventists Church was unable to provide VA with anything in 
the way of records that substantiated her account in this 
regard.  The veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  The March 2006 
VCAA notification letter discusses how the VCAA pertains to 
claims for rating increases and earlier effective dates.  
However, as the service connection claims that are on appeal 
are being denied, any other notice requirements beyond those 
cited for service connection claims, are not applicable.   

The Board notes that one issue on appeal involves the 
propriety of the RO's determination that new and material 
evidence has been submitted to reopen the veteran's 
previously denied claim of entitlement to service connection 
for PTSD for a de novo review.  (See Barnett v. Brown, 83 
F.3d 1380 (1996).)  As will be further discussed, the Board 
finds that the RO has properly reopened the claim and has 
provided the veteran with notice of the VCAA as it pertains 
to service connection claims.  Therefore, the Board deems 
that full compliance with the VCAA notice requirements for 
new and material evidence claims has been accomplished in 
this regard.  (See Kent v. Nicholson, 20 Vet. App. 1 (2006).) 

In view of the foregoing discussion, the Board concludes that 
there has been substantial compliance with all pertinent VA 
law and regulations, and that to move forward with 
adjudication of this claim would not result in any prejudice 
to the veteran.

(a.)  Entitlement to service connection for a chronic low 
back disability.

As previously stated, the veteran had honorable service from 
February 16, 1973 to June 6, 1984.  Thereafter, she served on 
active duty from June 7, 1984 to January 25, 1989.  However, 
due to her personal misconduct, this latter period of service 
is characterized as other than honorable.  A VA 
administrative decision dated in December 1992 determined 
that she was eligible to receive VA benefits for disabilities 
associated with her period of honorable service, but was 
ineligible for VA benefits for her period of dishonorable 
service.  The veteran claims that her current chronic low 
back disability had its onset during her period of honorable 
active duty.

The veteran's service medical records from her period of 
honorable active duty show that her spine and musculoskeletal 
system were clinically normal on pre-enlistment examination 
in July 1972.  She entered active duty in February 1973.  The 
records show occasional treatment for episodic complaints of 
back pain, once in February 1974 and once in March 1976.  X-
rays from March 1976 show no spinal abnormalities.  In July 
1975, the veteran was treated for low back pain associated 
with her pregnancy.  In April 1976 and May 1976, she was 
treated for acute lumbosacral strain and spasm from playing 
volleyball.  In November 1976, she was treated on one 
occasion for low back pain, clinically assessed as myositis, 
that was not associated with any known precipitating 
traumatic event or history.  However, on periodic medical 
examination in September 1981, her spine and musculoskeletal 
system were clinically normal.  In September 1983, she was 
treated for complaints of low back pain with no history of 
recent trauma and assessed with musculoskeletal strain and 
spasm.  

Service medical records for the veteran's period of 
dishonorable service show that on periodic medical 
examination in October 1986, her spine and musculoskeletal 
system were clinically normal, thus indicating that her prior 
low back complaints were acute and transitory and had 
resolved.  Thereafter, beginning in February 1987, the 
veteran received treatment for recurring complaints of low 
back pain.  According to the veteran's statements at the time 
of treatment, onset of her low back symptoms began in 
December 1986 and was not associated with any known 
precipitating trauma, including from an automobile accident 
or from lifting.  X-rays in July 1987 first show a diagnosis 
of a chronic disabling condition involving mild narrowing of 
the spinal canal at L5-S1 with mild bulging of the L5-S1 
disc.  The veteran continued to be treated for low back 
complaints relating to this diagnosis for the remainder of 
her period of dishonorable service.

Post-service VA medical records show that the veteran's low 
back disability has been diagnosed as facet joint arthropathy 
of the lumbosacral spine, manifested by narrowing and 
sclerosis of the right L4-L5-S1 and left L5-S1 facet joints.  
The disability was treated with medications, steroid 
injections, and a TENS unit.  The medical records also 
indicate that the veteran's low back pain was associated with 
injuries sustained in a post-service motor vehicle accident 
in which her father, who was riding with her in the 
automobile, was killed.

In her personal written statements, lay witness statements 
from her peers, and oral testimony presented in support of 
her claim, the veteran reported that her low back disability 
began during her period of honorable military service after 
she injured her lower back when it got pinned between a 
loading dock and a truck. 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of low back pain in service 
will permit service connection for an arthritic or 
degenerative musculoskeletal disability, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the chronic disease identity is so established during 
service, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

In the present case, the Board observes that the veteran's 
medical records show no diagnosis of a chronic low back 
disability that had its onset during her period of honorable 
active duty.  Although the records show that she received 
treatment for occasional episodic complaints of low back pain 
during her period of honorable active duty, the treatment 
notes indicate that these represented episodes of low back 
symptoms that were acute and transitory and resolved without 
any chronic residual pathology.  Furthermore, there are no 
medical notations indicating that these symptoms represented 
a chronic disabling process or syndrome.  All periodic 
medical examinations conducted during her period of honorable 
service show that her spine and musculoskeletal system were 
clinically normal.  In fact, a periodic medical examination 
conducted in October 1986, over two years into that period of 
service that is characterized as dishonorable, shows normal 
clinical findings with regard to her spine and 
musculoskeletal system.  The earliest objective evidence 
showing onset of a chronic low back disability was in July 
1987, when a degenerative pathological process affecting her 
lumbosacral spine and discs was first diagnosed.  
Furthermore, the medical evidence indicates that she 
sustained further injury to her spine from a motor vehicle 
accident that occurred following her separation from active 
duty.  In view of the foregoing discussion, the Board 
concludes that the veteran's chronic low back disability did 
not have its onset during her period of honorable military 
service and therefore the claim of entitlement to VA 
compensation for this disability must be denied.  Because the 
evidence in this case is not approximately balanced with 
regard to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 
2005); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

(b.)  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for PTSD.

As noted earlier, the veteran had honorable service from 
February 16, 1973 to June 6, 1984.  Thereafter, she served on 
active duty from June 7, 1984 to January 25, 1989.  Due to 
her personal misconduct, this latter period of service is 
characterized as other than honorable.  Therefore, the Board 
cannot consider any service records or other evidence that 
relate to her accounts of in-service stressors for her period 
of other-than-honorable service.

The veteran filed her original claim for VA compensation for 
PTSD in August 2000.  The claim was denied on the merits in a 
September 2001 rating decision.  Evidence considered by the 
RO included the veteran's service personnel records, copies 
submitted by the veteran of her incomplete service medical 
records, VA psychiatric treatment reports dated 2000 - 2001 
showing an Axis I diagnosis of PTSD related to traumatic 
incidents alleged to have occurred in service, and the 
veteran's written statements alleging that she experienced 
bouts of depression in service and was subjected to emotional 
abuse from men with whom she was involved in personal 
relationships.  The RO determined that there was no objective 
evidence showing onset of a chronic psychiatric disorder in 
service, or any objective verification of her alleged 
stressors, and the claim for service connection for PTSD was 
denied on the merits.  The veteran was informed of the denial 
of her claim for VA compensation for PTSD in correspondence 
dated in September 2001, but she did not file a timely appeal 
of the denial and it became final.  

Thereafter, in February 2003, the veteran submitted written 
statements in which she presented an account of having been 
subjected to physical abuse, sexual assault, and sexual 
harassment at the hands of several male superiors during her 
period of military service, including men with whom she was 
involved in personal relationships.  She submitted VA 
counseling and psychiatric treatment reports dated in 2002 
that show a PTSD diagnosis linked to these alleged stressors.  
The RO determined that this evidence was new and material to 
the veteran's claim for service connection for PTSD and 
reopened the claim for a de novo review on the merits.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
Supp. 2005); 38 C.F.R. § 3.156(a) (2006).  Except as provided 
in § 5108, when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West Supp. 2005).  The regulation 
defining new and material evidence, found at 38 C.F.R. § 
3.156(a) was revised and applies only to a claim to reopen a 
finally decided claim that, as is the case in the present 
situation, was received on or after August 29, 2001.  38 
C.F.R. § 3.159(c) (2006).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The Board has reviewed the evidence submitted and finds that 
it meets the criteria for new and material evidence for 
purposes of establishing a basis to reopen the veteran's 
previously denied claim of entitlement to service connection 
for PTSD.  The veteran's statements contain specific 
allegations of stressor events and she has presented new 
clinical evidence that links her current diagnosis of PTSD to 
these events.

The veteran's various written statements, oral hearing 
testimony presented at the RO in September 2004, stressor 
accounts which she presented to her treating psychiatrists 
and counselors, and lay witness statements from her family 
members and peers, all present or otherwise refer to her 
essential allegation that she has PTSD related to physical 
abuse, emotional abuse, sexual assault, and sexual harassment 
that she suffered at the hands of men with whom she was 
involved in personal relationships, and her male supervisors 
and co-workers during her period of honorable service.  She 
states that her personal misconduct during her period of 
dishonorable service involved passing bad checks, and that 
her doing so was proof in and of itself that she was losing 
control of her personal affairs and finances and was mentally 
decompensating as a result of the mental stress associated 
with the sexual, physical, and emotional abuse that she 
endured during her period of honorable service.  She also 
related that she was transferred from a foreign duty posting 
to a stateside one in 1975 under the "Endangered Airman 
Program" to protect her from an abusive relationship 
partner.  VA, private, and SSA psychiatric treatment reports 
dated from 1989 - 2005 establish that she has an Axis I 
diagnosis of PTSD that has been linked to her allegations in 
this regard.

Although the veteran's service medical records show treatment 
on two occasions for feelings of depression and anxiety in 
March 1975 and April 1975, there are no records that show 
onset of a chronic psychiatric disorder during her period of 
honorable service.  A mental health clinic note dated in 
January 1984 shows that the veteran made inquiries regarding 
legal issues relating to her foster child, but no psychiatric 
diagnosis was presented.  Her medical records, including her 
gynecological records, contain no treatment reports that 
indicate that she sustained physical injuries consistent with 
battery, assault, or rape.

The veteran's service personnel records and performance 
evaluations for her period of honorable service from February 
1973 - June 1984 show that she was an exemplary enlisted 
airman in the United States Air Force who consistently 
maintained very high performance ratings and was regularly 
recommended for promotion with or ahead of her peers.  She 
ultimately attained the rank of Technical Sergeant (a 
noncommissioned officer rank) in the United States Air Force 
and received several commendations from her superiors and 
military decorations for her good conduct and meritorious 
achievement during her period of honorable service.  Her 
personal records do not show any sudden, precipitous, and 
unexplained drop or decline in her overall performance during 
that period of active duty that was characterized as 
honorable that may indicate her sudden exposure to a 
psychiatrically stressful incident.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

With regard to the claimed stressor involving allegations of 
physical and sexual assault, VA recognizes that veterans 
claiming service connection for disability due to an in-
service assault face unique problems documenting their 
claims.  Assault is an event of human design that threatens 
or inflicts harm.  These incidents are often violent and may 
lead to the development of PTSD secondary to assault.  VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14 (April 
30, 1999) (M21-1).  Because assault, especially sexual 
assault, is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking her to provide detail as to any treatment she 
had received, any family or friends she had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999); see also YR 
v. West, 11 Vet. App. 393 (1998); Patton v. West, 12 Vet. 
App. 272(1999).  The veteran was sent such a letter in April 
2001.

In synthesis, the regulation addresses the type of evidence 
that may be relevant in corroborating a veteran's statement 
regarding the occurrence of a stressor in claims for service 
connection of PTSD resulting from personal assault.  The 
regulation provides that evidence other than the veteran's 
service records may corroborate the occurrence of the 
stressor; and requires that VA not deny PTSD claims based on 
personal assault without first advising claimants that 
evidence from sources other than the veteran's service 
records may help prove the stressor occurred.  

A review of the record shows that VA has complied with the 
provisions of 38 C.F.R. § 3.304(f) prior to referring the 
veteran's case to the Board for appellate adjudication.  The 
development of the record by VA includes requests to the 
veteran that she provide VA with witness statements and 
private medical records which may corroborate or otherwise 
support her claim.  In April 2001, VA sent the veteran a 
letter advising the claimant that evidence from sources other 
than her service records or evidence of behavior changes may 
constitute credible supporting evidence of the military 
sexual trauma.  The veteran was allowed the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of this evidence 
As previously discussed, the service-related stressors upon 
which the veteran's PTSD diagnosis are predicated are the 
incidents of sexual harassment, sexual abuse, and physical 
assault and battery, which she claims to have occurred during 
her period of honorable active duty and which were 
perpetrated by men with whom she worked or was involved in 
personal relationships.  In this case, the credibility of the 
veteran is not at issue; however, the law requires that 
corroborating evidence must establish that the claimed 
incidents actually occurred when she was in honorable 
military service.

After a thorough review of the evidence, the Board finds that 
the service records and other evidence of record are 
insufficient to support a finding that the alleged incidents 
of sexual harassment, sexual abuse, and physical assault and 
battery occurred during the veteran's period of honorable 
active duty service.  Accordingly, her accounts are deemed to 
be uncorroborated.  The service records, which include her 
performance evaluations and medical treatment reports, fail 
to corroborate that the alleged stressor incidents occurred.  
The alleged incidents are, in fact, not mentioned at all in 
the service records.  There are no notations that the veteran 
was involved in an "Endangered Airman Program" to protect 
her from an abusive relationship situation, nor are there any 
indications otherwise that she was being subjected to 
physical and emotional abuse or that she was receiving 
medical treatment for injuries associated with such alleged 
abuse during honorable service.  Additionally, the veteran's 
service performance ratings were always exceptional for her 
period of honorable service, and do not show a sudden decline 
in her overall job performance concurrent with the time of 
the alleged stressor incidents that would indicate that she 
was undergoing mental duress which may corroborate her 
account of having been sexually harassed, abused, or 
physically assaulted in service.

Recent treatment records are also insufficient to establish 
the veracity of the veteran's claimed stressors.  To the 
extent that the post-service medical records attribute her 
PTSD to her claimed stressors, these medical conclusions are 
based entirely on the veteran's recitation of her history to 
her caregivers and not upon any objective documentation of 
the incidents or personal knowledge of these incidents by 
her treating psychiatrists and counselors.  Therefore, these 
records are not useful for purposes of corroborating her 
historical accounts in order to prove that the alleged 
stressor incidents associated with her PTSD diagnosis had 
actually occurred.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997). 

In conclusion, the Board finds that the veteran's accounts of 
being a victim of physical, sexual, and emotional abuse in 
service are not supported by credible evidence.  Therefore, 
as the veteran's diagnosis of PTSD is predicated upon a 
noncombat stressor which the evidence fails to corroborate, 
her claim of entitlement to service connection for PTSD must 
be denied.  Because the evidence in this case is not 
approximately balanced with respect to the relative merits of 
her claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a chronic low back disability is 
denied.

Service connection for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


